                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

AMY MARCHEL,                                                     ORDER

              Plaintiff,                                         15-cv-252-bbc

       v.

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration,

             Defendant.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Dana Duncan, counsel for plaintiff Amy Marchel, has moved for authorization of

attorney fees and costs for his representation of plaintiff. Counsel is seeking $10,432.15 in

fees and costs under the Equal Access to Justice Act, 28 U.S.C. § 2412. Defendant Nancy

A. Berryhill, Acting Commissioner of the Social Security Administration, does not oppose

the motion. Accordingly, I will grant it.

       After counsel for the parties verify that plaintiff owes no pre-existing debt subject to

offset, defendant shall pay $10,432.15 in fees and costs to counsel in accordance with the

assignment signed by plaintiff and her counsel.




                                              1
                                      ORDER

      IT IS ORDERED that plaintiff Amy Marchel’s motion for attorney fees and costs in

the amount of $10,432.15, dkt. #40 is GRANTED.

      Entered this 2d day of November, 2018.

                                       BY THE COURT:

                                       /s/

                                       __________________________________
                                       BARBARA B. CRABB
                                       District Judge




                                             2
